Appellant seeks a rehearing in order that he may have inserted into the order of the trial court extending the time for filing statement of facts and bills of exception, certain things which he now insists were omitted from said order as it appears on the minutes. We know of no way by which the trial court, after appeal and affirmance here, may change his orders made during the trial term. When the record on appeal differs from the record made in the trial court, by agreement, or if necessary by writ of certiorari, this court can have the record here corrected to correspond with the *Page 514 
record in the trial court, but we regret that we know of no way by which we can afford appellant the relief sought, and in as much as his contention is based entirely upon that proposition, the motion must be overruled.
Overruled.